Amended Petition for Writ of Mandamus Denied and Memorandum Opinion
filed December 15, 2022.




                                       In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00832-CV



       IN RE DOCTORS PRACTICE MANAGEMENT, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-47864

                         MEMORANDUM OPINION

      On November 28, 2022, relator Doctors Practice Management, Inc. filed an a
amended petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Rabeea Collier, presiding judge of the 113th District Court of
Harris County, to: (1) vacate her September 28, 2021 order; (2) vacate her October
25, 2022 orders; (3) vacate her November 15, 2022 orders; and (4) sign an order
protecting confidential information.
      On November 14, 2022, this court advised relator that its petition was subject
to dismissal for failure to comply with Rule 52 of the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A), 52.7(a)(1), and 52.7(a)(2). Relator
has cured the deficiencies in its petition.

      After reviewing relator’s amended petition, we conclude that relator has not
established that it is entitled to mandamus relief. Accordingly, we deny relator’s
petition for writ of mandamus and dismiss its motion to stay as moot.


                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                              2